UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% Rate (%) Date Amount ($) Value ($) Connecticut - 95.3% Connecticut, GO 5.00 4/15/24 2,500,000 2,558,425 Connecticut, GO 5.00 3/1/26 5,000,000 5,724,650 Connecticut, GO 5.00 11/1/27 5,000,000 5,608,750 Connecticut, GO 5.00 11/1/27 2,000,000 2,076,880 Connecticut, GO 5.00 11/1/28 3,000,000 3,113,040 Connecticut, GO 5.00 11/1/28 5,000,000 5,597,950 Connecticut, GO 5.00 11/1/31 2,500,000 2,789,425 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 5,696,100 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/24 2,730,000 3,227,597 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/34 3,000,000 3,372,840 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/35 5,000,000 5,238,600 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,406,288 Connecticut, State Revolving Fund General Revenue 5.00 3/1/24 1,195,000 1,420,568 Connecticut, State Revolving Fund General Revenue 5.00 7/1/24 2,145,000 2,520,118 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 4,307,628 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,006,790 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,560,087 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 10,709,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 95.3% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,138,227 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut College Issue) 4.00 7/1/46 2,000,000 2,039,840 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 285,000 294,721 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 825,000 852,448 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,178,960 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,723,700 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/46 1,000,000 1,131,600 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,625,894 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/27 3,265,000 3,826,874 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,088,800 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,157,480 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/45 2,500,000 2,706,925 Connecticut Health and Educational Facilities Authority, Revenue (Healthcare Facility Expansion Issue - Church Home of Hartford Inc., Project) 5.00 9/1/46 1,000,000 a 1,015,280 Connecticut Health and Educational Facilities Authority, Revenue (Healthcare Facility Expansion Issue - Church Home of Hartford Inc., Project) 5.00 9/1/53 1,500,000 a 1,506,465 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,217,970 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/36 5,000,000 5,781,850 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 95.3% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/36 200,000 229,150 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/45 3,000,000 3,389,490 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 25,000 26,026 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,113,540 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,276,027 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 4.00 7/1/46 2,000,000 2,020,900 Connecticut Health and Educational Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/45 7,500,000 8,549,925 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,095,260 Connecticut Health and Educational Facilities Authority, Revenue (Yale New Haven Health Issue) 5.00 7/1/27 3,960,000 4,671,968 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,180,850 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Prerefunded) 5.75 7/1/20 2,000,000 b 2,270,840 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,660,858 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/21 1,450,000 1,612,893 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/22 1,400,000 1,575,672 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/23 1,400,000 1,593,732 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 95.3% (continued) Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,381,720 Connecticut Municipal Electric Energy Cooperative, Transmission Services Revenue 5.00 1/1/22 1,505,000 1,741,496 Connecticut Revolving Fund, General Revenue Bonds (Green Bonds) 5.00 3/1/29 2,500,000 3,000,650 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,344,280 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 4,595,000 4,611,542 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/26 700,000 836,948 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/27 1,250,000 1,481,463 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/29 1,500,000 1,754,520 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 25,000 25,071 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 b 297,807 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 3,969,319 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/42 2,000,000 2,247,020 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 3,600,000 4,202,352 New Haven, GO (Insured; Build America Municipal Assurance Company) 5.00 8/15/26 1,250,000 1,472,600 New Haven, GO (Insured; Build America Municipal Assurance Company) 5.00 8/15/27 750,000 876,570 Norwalk, GO 5.00 7/15/24 1,000,000 1,175,490 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/27 3,000,000 3,514,350 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,461,577 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,564,759 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 95.3% (continued) South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 1,500,000 1,709,400 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/37 3,430,000 4,007,338 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/38 1,500,000 1,749,885 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/39 1,500,000 1,699,785 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,452,400 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,056,480 Stamford, GO 5.00 7/1/21 4,410,000 5,072,073 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,058,630 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,057,690 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,057,690 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 5,807,400 U.S. Related - 3.7% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,975,400 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 c 1,371,840 Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,000,000 1,059,810 Guam, LOR (Section 30) 5.00 12/1/34 1,750,000 1,928,815 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 2,000,000 2,069,080 Total Investments (cost $237,013,711) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $2,521,745 or 1.01% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 247,582,651 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board").Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $10,568,940, consisting of $11,944,501 gross unrealized appreciation and $1,375,561 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% Rate (%) Date Amount ($) Value ($) Massachusetts - 94.7% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 1,950,863 Martha's Vineyard Land Bank, Revenue (Green Bonds) (Insured; Build America Mutual Assurance Company) 5.00 5/1/33 500,000 593,035 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 1,325,000 1,553,695 Massachusetts, GO 1.33 11/1/25 5,000,000 a 4,999,350 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,303,577 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,053,650 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,607,290 Massachusetts, Transportation Fund Revenue (Rail Enhancement and Accelerated Bridge Programs) 5.00 6/1/41 1,500,000 1,762,380 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 481,733 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Escrowed to Maturity) 7.00 3/1/21 75,000 77,674 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/40 2,000,000 2,314,280 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,887,040 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 2,998,915 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,326,560 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 5/1/26 5,385,000 b 4,461,042 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,788,749 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 94.7% (continued) Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,356,960 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/34 1,475,000 1,669,803 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,119,020 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/46 750,000 862,598 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/42 1,000,000 1,181,250 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) 5.00 7/1/37 1,000,000 1,100,330 Massachusetts Development Finance Agency, Revenue (Boston University Issue) 4.00 10/1/46 2,000,000 2,084,940 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,356,600 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,599,800 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/33 500,000 567,730 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/37 1,500,000 1,728,075 Massachusetts Development Finance Agency, Revenue (Children's Hospital Issue) 5.00 10/1/33 4,000,000 4,663,680 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/41 800,000 935,728 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/41 1,000,000 1,151,170 Massachusetts Development Finance Agency, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/46 2,000,000 2,281,480 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/40 2,000,000 2,268,540 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) (Escrowed to Maturity) 5.00 4/1/21 600,000 684,678 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 94.7% (continued) Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 c 2,256,480 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/32 5,070,000 5,845,304 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/39 2,000,000 2,227,940 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,380,560 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 1,860,000 1,865,282 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 1,500,000 1,694,130 Massachusetts Development Finance Agency, Revenue (Provident Commonwealth Education Resources Issue) (UMass Boston Student Housing Project) 5.00 10/1/48 1,000,000 1,095,350 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/41 1,000,000 1,114,010 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 6.00 7/1/24 330,000 358,868 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,066,390 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/35 1,000,000 1,135,060 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/36 755,000 854,924 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,694,805 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/46 1,000,000 1,107,550 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 553,260 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) 5.00 1/1/40 1,000,000 1,149,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 94.7% (continued) Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,536,624 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/25 1,500,000 1,735,350 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,300,000 1,427,439 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,059,820 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 3,000,000 3,977,490 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 1,000,000 1,077,690 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,582,609 Massachusetts Port Authority, Revenue 5.00 7/1/45 1,000,000 1,126,470 Massachusetts Port Authority, Revenue, Refunding 5.00 7/1/25 1,500,000 1,759,980 Massachusetts Port Authority, Revenue, Refunding 5.00 7/1/25 1,500,000 1,822,290 Massachusetts Port Authority, Revenue, Refunding 5.00 7/1/27 5,475,000 6,071,173 Massachusetts Port Authority, Revenue, Refunding 5.00 7/1/42 1,000,000 1,157,420 Massachusetts Port Authority, Revenue, Refunding 4.00 7/1/46 2,500,000 2,583,350 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 3,000,000 3,456,480 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,365,600 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,552,480 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/37 3,000,000 3,510,960 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,292,860 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/17 1,875,000 1,875,000 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 695,000 695,000 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/21 710,000 710,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 94.7% (continued) Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,505,354 Springfield Water and Sewer Commission, Revenue 5.00 4/15/37 650,000 780,865 U.S. Related - 4.2% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,090,000 1,099,538 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,234,791 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 571,600 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,052,130 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,008,440 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 1,500,000 1,551,810 Total Long-Term Municipal Investments (cost $143,999,486) Short-Term Municipal Investments - .4% Massachusetts - .4% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (cost $600,000) 0.32 8/1/17 600,000 d Total Investments (cost $144,599,486) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $2,256,480 or 1.46% of net assets. d Variable rate demand note—rate shown is the interest rate in effect at July 31, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 152,951,841 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board").
